            Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 1 of 41



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

DALONTA CRUDUP, et. al.                                :
                                                       :
               Plaintiffs,                             :
                                                       :            Case No.: 20-cv-01135 (TSC)
       v.                                              :
                                                       :
                                                       :
GOVERNMENT OF THE DISTRICT                             :
OF COLUMBIA, et. al.,                                  :
                                                       :
               Defendants.                             :

PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Plaintiffs, by and through undersigned counsel Michael Bruckheim, Sweta Patel, the law

office of Bruckheim & Patel, and Carl Messineo respectfully submits this Memorandum of Points

and Authorities in Opposition to Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint.

Plaintiffs respectfully request this Court to deny Defendants’ Motion to Dismiss Plaintiffs’

Amended Complaint. In support thereof, Plaintiffs state the following:

                                     STANDARD OF REVIEW

         “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal,

 the Supreme Court reiterated the two principles underlying its decision in Twombly: “First, the

 tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

 to legal conclusions.” Iqbal, 556 U.S. at 678. And “[s]econd, only a complaint that states a
          Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 2 of 41



plausible claim for relief survives a motion to dismiss.” Id. at 679, citing Twombly, 550 U.S. at

556.

         A claim is facially plausible when the pleaded factual content “allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

 a sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

 “labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

 quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id.

         In evaluating a motion to dismiss under Rule 12(b)(6), a court must “treat the complaint’s

 factual allegations as true and must grant plaintiff ‘the benefit of all inferences that can be derived

 from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000)

 (internal citation omitted), quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979);

 see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v.

 Principi, 394 F.3d 970, 972 (D.C. Cir. 2005). Therefore, when considering a motion to dismiss, a

 court must construe a complaint liberally in the plaintiff’s favor. Kowal v. MCI Commc’ns Corp.,

 16 F.3d 1271, 1276 (D.C. Cir. 1994).

         Nevertheless, the court need not accept inferences drawn by the plaintiff if those inferences

 are unsupported by facts alleged in the complaint, nor must the court accept plaintiff’s legal

 conclusions. Id.; see also Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). In ruling upon

 a motion to dismiss for failure to state a claim, a court may ordinarily consider only “the facts

 alleged in the complaint, documents attached as exhibits or incorporated by reference in the

 complaint, and matters about which the Court may take judicial notice.” Gustave-Schmidt v. Chao,


                                                   2
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 3 of 41




 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St. Francis Xavier Parochial Sch.,

 117 F.3d 621, 624–25 (D.C. Cir. 1997).

                                            ARGUMENT

 I.      EXTRINSIC EVIDENCE CANNOT BE RELIED UPON FOR THE TRUTH OF
         THE MATTER ASSERTED OR AS FACT SUPPORTING THE MOTION TO
         DISMISS

        In support of its motion to dismiss, the Government references three Statements of

Probable Cause or Gerstein statements, attaching a copy of each to its motion. The Government

asks the Court to receive each of these out-of-court statements for the truth of the matter asserted

in order to resolve disputed facts in its favor.

        The Government’s invitation should be declined, as clearly violative of the requirement

that the Court treat the complaint’s factual allegations as true and grant the Plaintiffs the benefit

of all inferences derived from the averments.

        A Gerstein statement is not the same as a sworn affidavit of an individual person as may

be received as evidence, even were this on motion for summary judgment. The Gerstein is

written by one officer but composed based on hearsay information from multiple witnesses and

other officers. It fails the essential requirement as admissible evidence, to be based on personal

knowledge. Fed. R. Evid. 602 (“Need for Personal Knowledge”). A Gerstein cannot be admitted

as evidence at a trial because it is hearsay. Each officer or witness must testify to their personal

knowledge of allegations contained therein, subject to cross-examination and impeachment. At a

trial, the presentation of testimony occurs after the discovery process, which is essential for

developing the factual bases and testing the truth of the allegations asserted.

        The untested hearsay Gerstein statements serve a very limited and particular function

within criminal procedure. They are used to make pretrial detention decisions, which

                                                   3
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 4 of 41




“traditionally have been decided by a magistrate in a non-adversary proceeding on hearsay and

written testimony” using “informal modes of proof.” Gerstein v. Pugh, 420 U.S. 103, 120

(1975); United States v. Edwards, 430 A.2d 1321, 1334 (D.C. 1981) (at such proceedings,

information presented by the government “may be by proffer and ‘need not conform to the rules

pertaining to the admissibility of evidence in a court of law.’”) (quoting D.C. Code § 23-

1322(c)(5) (1973 ed)).

       Averments and claims in Gerstein constitute an initial government statement, but are

often revealed to be unreliable or false through discovery and examination. For instance, body-

worn camera that each officer wears during an arrest provide a far more reliable and accurate

depiction of events as compared to a statement recounting multiple officers’ allegations that are

not recorded real-time but documented farther in-time from the event in question.

       Although referenced by Plaintiffs in the First Amended Complaint, it is clear that

Plaintiffs did not rely on the Gerstein statements as central to their claims or as presenting the

truth. Plaintiffs drew attention to the false statements contained in these statements and in doing

so, pled the averments therein to be disputed. Am Comp. ¶¶ 179, 197 (“These facts, as sworn to

in the Gerstein, are fabrications.”), 260.

       The Ninth Circuit has warned expressly against the use of documents referenced in a

complaint for the truth of the matter averred therein, particularly where the averments relate to

disputed facts.

       “[I]t is improper to assume the truth of an incorporated [by reference] document if such

assertions only serve to dispute facts stated in a well-pleaded complaint. This admonition is, of

course, consistent with the prohibition against resolving factual disputes at the pleading stage.”

Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th Cir. 2018).


                                                  4
          Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 5 of 41




         “If defendants are permitted to present their own version of the facts at the pleading stage

– and district courts accept those facts as uncontroverted and true - - it becomes near impossible

for even the most aggrieved plaintiff to demonstrate a sufficiently ‘plausible’ claim for relief.

Such undermining of the usual pleading burdens is not the purpose of judicial notice or the

incorporation-by-reference doctrine.” Id., 899 F.3d at 999.

         The District defendant also referenced the civil complaint filed in Djossou v. District of

Columbia, No. 2020 CA 004292 B (D.C. Super. Ct. Oct. 9, 2020). Def’s Memo 26 – 28. The

referenced Djousou complaint, from which cherry-picked excerpts are reported by the District,

was filed after the filing of the First Amended Complaint on September 30, 2020. Plainly, the

Djousou complaint was not incorporated by reference in the Plaintiff’s pleading.

         No express request is made by the District to take judicial notice of the Superior Court

complaint, no copy of the document is submitted by the District, and even were judicial notice

taken of the existence of said document in another court’s files there is no basis for the Court to

accept the truth of the matters asserted therein. As the D.C. Circuit has explained,

         This court has for various purposes taken judicial notice of court records from other
         cases. For example, in Jankovic v. International Crisis Group, 494 F.3d 1080 (D.C.
         Cir. 2007), a defamation case, we drew on a filing in an unrelated case as a record
         of what was said. Id. at 1088. But we did not, and could not, rely on it for the truth
         of the matter asserted. Id.; see 21B Fed. Prac. & Proc. Evid. § 5106.4 (2d ed.) (“[A]
         court cannot take judicial notice of the truth of a document simply because someone
         put it in the court's files.”).

Hurd v. District of Columbia, 864 F.3d 671, 686 (D.C. Cir. 2017).1




1
 Generally, when a court relies upon matters outside the pleadings, a motion to dismiss must be treated as one for
summary judgment, see Fed. R. Civ. P. 12(d), which requires notice to the parties and an opportunity to present
evidence in support of their respective positions. Kim v. United States, 632 F.3d 713, 719 (D.C. Cir. 2011). Where,
as here, there has been no opportunity for essential discovery, the Court should deny any suggestion or consideration
of summary judgment at this very early juncture. Fed. R. Civ. P. 56(d); Hurd v. District of Columbia, 864 F.3d 671,
687 (D.C. Cir. 2017); Alston v. Johnson, 208 F. Supp. 3d 293, 298 - 299 (D.D.C. 2016).

                                                         5
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 6 of 41




 II.     PLAINTIFFS HAVE PLEADED SUFFICIENT FACTS TO ALLEGE THAT THE
         OFFICERS VIOLATED THE PLANTIFFS’ FOURTH AMENDMENT RIGHTS
         BECAUSE THEY DID NOT HAVE REASONABLE SUSPICION TO STOP AND
         SEARCH THE PLAINTIFFS.

       A. The officers willfully violated the Plaintiffs’ Fourth Amendment rights when
          they stopped and searched Plaintiffs without reasonable suspicion.

         Plaintiffs have sufficiently alleged that their constitutional rights were violated. To

 state a claim for false arrest under the Fourth Amendment, a plaintiff must allege that he “was

 arrested against his will and that the arrest was unlawful.” McCarthy v. Kleindienst, 741 F.2d

 1406, 1413 (D.C. Cir. 1984). An arrest is unlawful if it was conducted without probable

 cause, and “‘[g]enerally, probable cause exists where the facts and circumstances within the

 arresting officer’s knowledge, of which he had reasonably trustworthy information, are

 sufficient in themselves to warrant a reasonable belief that an offense has been or is being

 committed.’” Amobi v. D.C. Dep’t of Corr., 755 F.3d 980, 990 (D.C. Cir. 2014), quoting

 Rucker v. United States, 455 A.2d 889, 891 (D.C. 1983).

       The Fourth Amendment of the United States Constitution guarantees the right of people

to be secure in their persons and protects them against unreasonable searches and seizures by the

police. U.S. Const. Amend IV.

       Warrantless seizures are presumptively unreasonable. See Katz v. United States, 389 U.S.

347, 357 (1967). There are very few exceptions to this time-honored rule. See Id. Courts cannot

authorize an “on-the-street warrantless search of a person’s effects based upon a police officer’s

suspicion or hunch.” United States v. Boswell, 347 A.2d 270, 276 (D.C. 1975). Rather, when a

person is arrested without a warrant, the government bears the burden of proving the propriety of

such action if any evidence resulting from the seizure is to be used at trial. See Malcolm v.

United States, 332 A.2d 917, 918 (D.C. 1975).


                                                 6
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 7 of 41




       There are three types of permissible encounters between the police and citizens which do

not violate the Fourth Amendment: (1) consensual encounters, which do not require any level of

suspicion prior to initiation; (2) investigative detentions, which if nonconsensual, must be

supported by a reasonable, articulable suspicion of criminal activity prior to initiation; and (3)

arrest, which must be supported by probable cause prior to initiation. Gordon v. United States,

120 A.3d 73, 78 (D.C. 2015). Both investigative detentions and arrests are seizures under the

Fourth Amendment; mere consensual encounters are not. Id.

       Investigatory stops are only permitted if a reasonably prudent officer, with the facts

available at the time of the stop, would view the information as logically inferring that the stop

was justified. See Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971). This is an objective

test, and cannot be judged by the subjective “intuition” or “good faith efforts” of the officer

involved in the stop. See e.g., Terry v. Ohio, 392 U.S. 1 (1968). The Supreme Court has

repeatedly concluded that the courts “must look at the ‘totality of the circumstances' of each case

to see whether the detaining officer has a ‘particularized and objective basis' for suspecting legal

wrongdoing.” Arvizu, 534 U.S. at 273, 122 S.Ct. 744 (quoting United States v. Cortez, 449 U.S.

411, 417–18, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981)). An officer's “inchoate and unparticularized

suspicion or hunch of criminal activity” is insufficient to justify a stop. Illinois v. Wardlow, 528

U.S. 119, 123–24, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000) (quotation marks

omitted); accord Arvizu, 534 U.S. at 274, 122 S.Ct. 744; Terry, 392 U.S. at 27, 88 S.Ct. 1868.

       Terry recognized that the officer making a reasonable investigatory stop should not be

denied the opportunity to protect himself from attack by a hostile suspect. Adams v. Williams,

407 U.S. 143, 146 (1972). When an officer is justified in believing that the individual, whose

suspicious behavior he is investigating at a close range, is armed and presently dangerous, he


                                                  7
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 8 of 41




may conduct a limited protective search for concealed weapons. Id. Nothing in Terry can be

understood to allow a generalized “cursory search for weapons….” Ybarra, 444 U.S. at 94. The

“narrow scope” of the Terry exception does not permit a frisk for weapons on less than

reasonable belief or suspicion directed at the person to be frisked. Id.

        Under the plain-view doctrine, if police are lawfully in a position from which they view

an object, if its incriminating character is immediately apparent, and if the officers have a lawful

right of access to the object, they may seize it without a warrant. See Horton v. California, 496

U.S. 128, 136-137, 110 L. Ed. 2d 112, 110 S. Ct. 2301 (1990); Texas v. Brown, 460 U.S. 730,

739, 75 L. Ed. 2d 502, 103 S. Ct. 1535 (1983) (plurality opinion). If, however, the police lack

probable cause to believe that an object in plain view is contraband without conducting some

further search of the object -- i. e., if "its incriminating character [is not] 'immediately apparent,'"

Horton, supra, at 136 -- the plain-view doctrine cannot justify its seizure. Arizona v. Hicks, 480

U.S. 321, 94 L. Ed. 2d 347, 107 S. Ct. 1149 (1987).

        When evidence is obtained because of a warrantless and unlawful stop and an unlawful

search, it is considered the “fruit of the poisonous tree” and must be excluded at trial. See

Wong Sun v. United States, 371 U.S. 471, 488 (1963). This rule applies with equal force to

tangible evidence and statements of defendants. See Oliver v. United States, 656 A.2d 1159, 1172

(D.C. 1995) (citing Wong Sun, supra); United States v. Crews, 445 U.S. 463, 470-73

(1980); Brown v. Illinois, 422 U.S. 590, 601 (1975). The District of Columbia Court of Appeals

has determined that, as a general rule, if a police officer’s actions violate the Fourth Amendment,

indirect fruits of illegal search or seizure should be suppressed when they bear sufficiently close

relationship to underlying illegality. Gordon v. United States, 120 A.3d 73 (D.C. 2015). As stated

by the DCCA in In re K.H.:


                                                   8
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 9 of 41




        Evidence derived, directly, from violation of a defendant’s Fourth Amendment rights is
        subject to exclusion at the defendant’s trial unless the prosecution demonstrates that the
        chain of causation proceeding from the unlawful conduct has become so attenuated or has
        been interrupted by some intervening circumstance so as to remove the taint imposed
        upon that evidence by the original illegality.

14 A.3d 1087, 1092 (D.C. 2011) (internal citations omitted) (finding that the officer’s unlawful

entering of an apartment in violation of the defendant’s Fourth Amendment rights required the

suppression of evidence acquired inside of the apartment, the out-of-court identification of the

defendant by the complainant as a result of a post-arrest photograph, and the defendant’s

custodial statements following his arrest).

                1. Plaintiff Crudup

        Mr. Crudup’s Fourth Amendment rights were violated because the officers did not have

the reasonable grounds to stop and frisk Mr. Crudup when no suspicion of criminal activity was

present prior to the stop.

        Officers first encountered Mr. Crudup, a 23-year old Black male, as he was walking

alone in the 2400 block of 14th Street NE in a predominantly African-American neighborhood.

Am. Comp. ¶¶ 131 - 133.

        Mr. Crudup was dressed appropriate for the hour and weather, id., ¶ 134, wearing a coat,

a hooded sweatshirt, and with a backpack hanging off from one strap on his shoulder, id. ¶¶ 134

– 35. He was engaged in no suspicious behavior, officers were not responding to any call for

service, nor did they have a lookout, nor were they seeking to match a person with a recently

reported crime. Id. ¶¶ 140 – 41.

        Officers were traveling in an unmarked Chevy Malibu. Id. ¶ 137. They turned onto the

block and, approaching Mr. Crudup from behind, id. ¶ 138, in that moving vehicle, only had the

opportunity to view Mr. Crudup for just a moment, id. ¶ 142.


                                                 9
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 10 of 41




       Mr. Crudup was alone, the only person walking on the sidewalk. Id. ¶ 147. To his left

was a barrier, a waist-high fence on the property line of a residential apartment building. Id. ¶

139.

       Each of the four officers jumped out of their vehicles, dressed in full tactical gear,

displaying firearms and handcuffs, targeting Mr. Crudup. Id. ¶¶ 146 – 47.

       Based on the officer’s conduct, the immediate show of authority and force, including

given the cultivated reputation of the GRU, Mr. Crudup was not free to leave at that moment. He

was seized, in the absence of reasonable articulable suspicion.

       Officer Laury [or Lyon] then said, “I’m Officer Lyon, you don’t got no weapons on

you?” Id. ¶149. Although nominally phrased as an inquiry, this was in reality a directive. Officer

Laury lacked reasonable articulable suspicion to believe Mr. Crudup was currently armed and

dangerous. His directive was an unlawful search when he ordered Mr. Crudup to show his waist

band and submit to a visual search of his person.

       Mr. Crudup lifted his waistband to submit to the visual search by GRU that is a standard

part of growing up Black in the neighborhoods in which the GRU patrols. Id. ¶ 149.

       With Mr. Crudup physically stopped, standing along the long fence running along the

property line abutting the sidewalk, the four officers formed a semi-circle in front and around

Mr. Crudup. Mr. Crudup was physically surrounded and / or blocked. He was not free to leave,

seized in the absence of the requisite reasonable articulable suspicion.

       Officer Laury asked him, “Nothing in your bag?” To which Mr. Crudup responded,

“Weed.” Id. ¶ 154.

       The District argues that admitting possession of marijuana gives rise to the reasonable

articulable suspicion to search Mr. Crudup for weapons. District’s Memo. 13. We set to the side


                                                 10
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 11 of 41




that, at this time, Mr. Crudup had already been unlawfully seized and his waistband visually

searched. It is lawful under D.C. law to possess up to 2 ounces of marijuana for personal use.

See D.C. Code § 48-904.01 (stating in pertinent part: “…it shall be lawful, and shall not be an

offense under District of Columbia law, for any person 21 years of age or older to: possess, use,

purchase, or transport marijuana weighing 2 ounces or less…[or]…[p]ossess, grow, harvest, or

process, within the interior of a house or rental unit at constitutes such person’s principal

residence, no more than 6 cannabis plants…”).

       Any inference that Mr. Crudup was in possession of an unlawful quantity of marijuana is

objectively unreasonable. Mr. Crudup’s statement does not admit nor suggest an unlawful

amount of marijuana. Nor is such inference made any less unreasonable by the fact that Mr.

Crudup claimed the marijuana was inside his backpack. Were this sufficient as a legal matter,

then the police could justify a frisk of any person on the presumption he or she is armed and

dangerous if believed to be in possession of marijuana with any article of clothing, purse,

handbag, suitcase, or backpack suitable to carry items in. The cases cited by the District do not

apply to the facts of this case. Each of the cases referenced by the District involved particularized

and often multiple indicia of drug trafficking not present herein.2



       2  In Garcia the court held that “an individual’s known connection with drug transactions
is a factor supporting” suspicion to frisk for weapons. United States v. Garcia, 459 F.3d 1059,
1065 (10th Cir. 2006). Police had no known connection to drug transactions for Mr. Crudup. Mr.
Garcia, on the other hand, was frisked when present in the residence of a “violent street gang
member” where “evidence indicated drug transactions were occurring” therein and in which
were observed methamphetamines packaged for sale. Id. In Bustos-Torres, the police were
deemed justified in conducting a pat down of a vehicle’s passengers after officer had surveilled a
drug trafficking area, observed a drug transaction involving one vehicle in a parking lot, and then
observed the second vehicle apparently engaged in the same conduct. United States v. Bustos-
Torres, 396 F.3d 935, 943 (8th Cir. 2005). Jacob did not involve a pat down. The court ruled
officers were justified to order defendants out of a vehicle and placing in handcuffs during an
investigation where defendant had checked into a hotel, paid cash, displayed identification from
a state that was a source of narcotics into the area, where police knew the defendant had been
                                                 11
          Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 12 of 41




          The District also argues that the later pat-down of Mr. Crudup’s backpack was justified

because based on Mr. Crudup’s “claim that he had only marijuana in his backpack” and officer’s

belief when he shook the backpack “that a heavy object was inside.” District’s Mem. 14. This is

disputed. Mr. Crudup did not state he only had marijuana in his backpack. Am Compl. ¶ 154.

Even if the officer believed an additional object was in the backpack, the officer had no

reasonable basis to believe such object was a weapon or contraband nor does the District so

allege.

          As reflected in the complaint, the unlawful search of the backpack occurred after officers

physically blocked and made physical contact to prevent Mr. Crudup from leaving, Am. Comp. ¶

160, after officers were physically and intentionally intimidating, pressing Mr. Crudup with his

back up against the fence, id. ¶ 161, effectively demanding that they be permitted to search his

bag, id. ¶ 163, disregarding Mr. Crudup’s stated refusal to consent to search, id. (“Can’t check

it”), surrounding and encroaching on him, id. ¶ 166 – 67, disregarding another refusal, id. ¶ 169

(“You all can’t check me, you can’t check my bag”). At the time the protective search for

weapons was done, the pat down of the backpack, officers had illegally seized Mr. Crudup and

had no objectively reasonable articulable suspicion that he was then armed and dangerous.

          When they first encountered Mr. Crudup, he was walking on the sidewalk in an

apartment complex. There were no signs that Mr. Crudup was carrying a firearm, or any other

signs of criminal activity. When the police officers approached Mr. Crudup, he stopped against a

fence and told the police officers that they could not search his backpack. Mr. Crudup held his

arms out and lifted his shirt to show that he did not have weapons on him. Despite Mr. Crudup’s



previously arrested for transportation of narcotics, a drug detection dog indicated to his vehicle,
and police engaged in counter surveillance and evasive or erratic driving on the freeway. United
States v. Jacob, 377 F.3d 573, 577 (6th Cir. 2004).
                                                  12
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 13 of 41




insistent refusal, the police officers repeatedly asked him if they could search his backpack until

Officer Choi illegally and abruptly grabbed the backpack while Mr. Crudup was still holding it.

Mr. Crudup was clearly seized during this encounter. Multiple, armed MPD GRU officers

approached Mr. Crudup, they immediately began asking him incriminating questions, refused to

let him leave after he showed them he did not have any weapons and did not consent to a search

of his backpack.

       The government cites the Supreme Court case Florida v. Bostick as justification for this

encounter as consensual. It is true police officers may approach individuals and ask questions

regarding identification and consent to search without a seizure. However, the government fails

to distinguish the key factor that proves this encounter was not consensual. A police officer

cannot convey a message to an individual that compliance with their request is required. See

Florida v. Bostick, 501 U.S. 429, 435 (1991). As soon as Mr. Crudup voluntarily lifted his shirt

to reveal to the officers he had no weapons and did not give consent for the officers to search his

backpack, the officers should have allowed him to walk away if this encounter was truly

consensual.

       Instead, two officers held Mr. Crudup to detain him and two officers pried the backpack

out of Mr. Crudup’s possession, searched it, and placed him in handcuffs. Notably, the

government’s motion mischaracterizes the Gerstein. The government justifies the officers having

the legal right to search Mr. Crudup’s backpack because they suspected there was marijuana in

his backpack. However, the conversation about marijuana happens after the officers removed the

backpack from Mr. Crudup’s person. The Gerstein specifically notes that they believed he was in

a possession of a firearm solely based on their observations that he was walking in a high crime

area, moved his backpack from one shoulder to another, and when he shook the backpack it


                                                13
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 14 of 41




sounded like an object was inside. Common sense dictates that many heavy objects could be

contained in a backpack, like books, a computer, etc. At no point did Mr. Crudup ever say that

marijuana was the only object in his backpack and he certainly did not admit that to the officers

prior to them seizing his backpack. Because the firearm’s incriminating character was not

immediately apparent to the officers at the time, the plain view doctrine requires officers to

conduct further investigation. By seizing Mr. Crudup without a basis to do so, the subsequent

search was unreasonable and outside the scope of Terry and the plain-view doctrine. None of

these factors rise to the level of suspicion necessary to stop and search Mr. Crudup.

        Further, there had been no reports of criminal activity in that location and no calls with a

description of an individual matching Mr. Crudup’s description. There were no signs of

suspicious activity associated with Mr. Crudup that would give the impression to the officers that

Mr. Crudup was involved in criminal activity or it was afoot. The officers were simply patrolling

the area, saw Mr. Crudup, and decided to stop and search him without any reasonable suspicion.

Though Mr. Crudup was present in an area with recent crime activity, being in an area associated

with crime is not enough to establish reasonable suspicion. See Jackson v. United States 805

A.2d 979, 990 (D.C. 2002) (holding that the fact a person is present in an area known for a high

concentration of illegal activity is insufficient to justify a Terry stop).

        To the contrary, Mr. Crudup did not flee or run from the officers. He did not make any

furtive gestures or movements to indicate he was engaged in criminal activity. He did not evade

the officers’ questions or try to flee the scene. Mr. Crudup gave the officer’s no indication that he

was hostile, and the officers even acknowledged his cooperation. See Bennett v. United States, 26

A.3d 745, 753 (D.C. 2011) (holding the officers lacked the requisite particularized and

reasonable articulable suspicion that the defendant had committed a crime prior to the officers


                                                   14
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 15 of 41




immediately seizing him for a show-up when he did not match the lookout description and no

meaningful connection was established.); see also Singleton v. United States, 998 A.2d 295, 299

(D.C. 2010) (Other factors that may warrant a conclusion that a stop was justified include “the

time of day, flight, the high crime nature of the location, furtive movements, an informant’s tip, a

person’s reaction to questioning, a report of criminal activity or gunshots, and viewing of an

object or bulge indicating a weapon.”). Since there was no indication that Mr. Crudup was

involved in criminal conduct or suspicious activity was occurring, the officers had no

justification or reasonable suspicion to immediately stop and seize him.

       Although the officers allegedly saw Mr. Crudup turn his body away from them and lean

against a fence before placing him in handcuffs, he did not make any gestures indicative of his

intent to commit assault or possibly use the firearm, his hands were empty, and acted in a non-

threatening manner prior to the stop. Contrary to the defendant in Adams, who was approached

by a lone police officer, at night, in a high-crime area, and immediately searched for weapons.

The observation of the Mr. Crudup holding a backpack and leaning against a fence, without any

other articulable facts, does not rise to the level of suspicion needed to justify Mr. Crudup was

involved in criminal activity and therefore warranted a search and seizure of his person.

               i.      There was no suspicion Mr. Crudup was armed and dangerous prior
                       to the officers seizing him in violation of his Fourth Amendment
                       rights.

       Even if the officers believed Mr. Crudup was armed with a firearm and dangerous, the

narrow exception of the Terry doctrine limits an officer to conduct a pat-down to find weapons

that he reasonably believes or suspects are then in the possession of the person at the time of the

stop. In Adams, the officer had knowledge prior to the stop that the defendant would be armed

with a gun and narcotics and was therefore justified in conducting a protective pat-down for the


                                                15
         Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 16 of 41




gun. In this case, the officers had no prior knowledge that Mr. Crudup may have had a firearm in

his possession.

        The officer’s observation of the manner in which Mr. Crudup was walking, leaning

against a fence, and holding his backpack without any other suspicious factors does not give

officers the right to approach someone, unlawfully seize them, and search their person for

weapons. Compare Singleton v. United States, 998 A.2d 295, 301 (D.C. 2010) (finding that the

bulge in the defendant’s pants pocket combined with his awkward walk, his apparent

nervousness as he repeatedly looked over his shoulder, and his hand movements that suggested

to be protective of his pants pocket gave the officer reasonable articulable suspicion that he was

carrying a firearm). Unlike in Singleton, the officers did not observe a bulge in Mr. Crudup’s

pants, nor did they observe him appear to be protecting an object in his pants from moving. The

officers stopped him solely based on the manner in which Mr. Crudup was holding his backpack

and the fact that he leaned against a fence, a reaction considered normal when stopped and

talking to people. The police officers had no reason to believe that Mr. Crudup was carrying a

firearm. By placing Mr. Crudup in handcuffs without reasonable articulable suspicion, he was

unlawfully seized because there was no reasonable articulable suspicion to search him for

weapons. Jackson v. United States 805 A.2d 979, 988 (D.C. 2002) (holding that the defendant

was unlawfully stopped even before he was placed in handcuffs when the police officers stopped

and frisked him without reasonable grounds to believe that criminal activity was afoot). In this

case, the reason for the initial stop was to search Mr. Crudup’s person for weapons, which is

unconstitutional when not supported by specific articulable facts of suspicious criminal activity

prior to the stop.




                                                16
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 17 of 41




               2. Plaintiff Bell

       Mr. Bell’s Fourth Amendment rights were violated after the MPD GRU officers

unlawfully stopped and searched him without any reasonable articulable suspicion. When the

officers observed Mr. Bell, they were patrolling the area. The officers had not received a

“lookout” or an anonymous tip that criminal activity would be afoot. The officers were simply

driving through the area. In the fabricated Gerstein, the officers alleged they noticed a group of

individuals outside of an apartment building, and when they exited their vehicle Mr. Bell took

flight. Am. Comp. ¶ 212. Notably, the officers do not indicate if they observed Mr. Bell or the

group engaged in any criminal activity prior to their approach. See Coghill v. United States, 982

A.2d 802, 808 (D.C. 2009); Howard v. United States, 929 A.2d 839, 845-46 (D.C. 2007).

       The government relies on Wardlow for justification of reasonable suspicion based on

unprovoked flight, but the Supreme Court acknowledged in that case that unprovoked flight “is

not necessarily indicative of [any particular] wrongdoing.” Wardlow, 528 U.S. at 124 (2000).

Most recently, in Posey v. United, the D.C. Court of Appeals found a defendant’s presence in a

high crime neighborhood coupled with his flight from uniformed officers is not enough to

overcome the reasonable suspicion of criminal activity needed to justify a stop. Posey v. United

States, 201 A.3d 1198, 1204 (D.C. 2019) (“Flight is not merely a box that, once checked,

automatically justifies a stop.”); see also Miles v. United States, 181 A.3d 633, 641 (D.C. 2018)

(“[A]n individual may be motivated to avoid the police by a natural fear or dislike of authority, a

distaste for police officers based upon past experience, an exaggerated fear of police . . . or other

legitimate personal reasons.” (internal brackets and quotation marks omitted)). D.C. Circuit

Court has acknowledged there needs to be a combination of circumstances besides just the nature

of the neighborhood and provoked flight. See United States v. Bridges, 382 F. Supp. 3d 62 (D.C.


                                                 17
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 18 of 41




Cir. 2019) (finding the combination of the undisputed nature of the neighborhood, the officers’

understanding that they had been sent there due to recent gun violence, the steps the defendant

took to walk away from the direction of the officers were headed when he was alerted to their

presence, and the sudden flight of the defendant after the officers directly engaged with him as

they got out of the car was sufficient under Terry and Wardlow to create reasonable suspicion.).

       The fabricated Gerstein claims that after the officers chased Mr. Bell into the apartment

building, he was immediately stopped and surrounded by multiple armed officers. They

immediately detained him and searched his person. Am. Comp. ¶ 194. Mr. Bell did not consent

to any search or pat-down. Am. Comp. ¶ 195. Mr. Bell was under no obligation to speak with

the officers or engage with them. See Brown v. United States, 590 A.2d 1008, 1019 (D.C. 1991)

(“Citizens have no legal obligation to talk to police.”).

       Significantly, the facts, as sworn in the Gerstein under oath, are fabrications. Am. Comp.

¶ 197. When the GRU officers exited the vehicle, there was no crowd. Am. Comp. ¶ 198. When

the GRU officers, exited the vehicle, Mr. Bell was nowhere in sight. Am. Comp. ¶ 199. The

GRU officers entered a building and ran up the steps. Am. Comp. ¶ 200. Mr. Bell was at the top

of the steps. He wasn’t doing anything other than standing there. Am. Comp. ¶ 201. The GRU

officers surrounded him and backed him against the wall. Am. Comp. ¶ 202. The GRU officers

grabbed Mr. Bell and searched him without his consent. Am. Comp. ¶ 203. The actions by the

GRU were done in accordance with the custom, policy and procedures of MPD to manufacture

suspicion and arrests of African American men who otherwise were not engaged in suspicious

activity. Am. Comp. ¶ 209. On 10/3/2019, the judge granted the government’s motion to dismiss

the case. Am. Comp. ¶ 208.




                                                 18
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 19 of 41




       The officers in this case acted on a hunch and failed to complete the investigation stage

before unlawfully stopping and seizing Mr. Bell without any reasonable suspicion. Officers are

required to “make observations to develop their legitimate circumstantial hunches into

articulable suspicion that the individuals they choose to stop are engaged in criminal activity.”

See Posey, 201 A.3d 1198 at 1202-03 (internal citations omitted). There was no evidence that

Mr. Bell was engaged in criminal activity or criminal activity was afoot prior to detaining him.

Thus, the officers violated his Fourth Amendment rights by knowingly stopping and searching

him without reasonable suspicion.

               3. Plaintiff Burns

       Mr. Burns was unlawfully seized by the officers without reasonable articulable suspicion

in violation of his Fourth Amendment rights. The officers approached the vehicle Mr. Burns was

in for a purely investigatory basis without reasonable articulable suspicion. See e.g. Johnson v.

United States, 468 A.2d 1325, 1327 (D.C. 1983) (concluding that “a situation in which persons

unfamiliar to the police are parked in a car late at night in a high crime area does not, without

more, present specific, articulable facts warranting suspicion of criminal activity). Mr. Burns was

smoking a cigarette, which is not a crime, when several GRU members in three separate cars

rolled into the lot. Am. Comp. ¶ 212. Instead of asking Mr. Burns questions related to smoking,

Officer Joseph asked Mr. Burns and his girlfriend whether they had any weapons. Mr. Burns

responded that he did not. Am. Comp. ¶ 214.

        Even if the government argues that officers were merely having a consensual encounter

with Mr. Burns and no articulable suspicion was needed, the encounter transformed into a

seizure when Officer Joseph continued to ask him questions and Mr. Burns did not feel free to

leave. See e.g. In re J.F., 19 A.3d 304, 310 (D.C. 2011) (finding a seizure occurred when


                                                 19
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 20 of 41




defendant was confronted by uniformed police officers on a deserted street with multiple

questions and a direct order to remove his hands from his pockets); see e.g. also Hawkins v.

United States, 663 A.2d 1221, 1226 (D.C. 1995) (finding the repeated questioning about the

possession of a weapon resulted in a seizure in violation of the Fourth Amendment); Jackson v.

United States, 805 A.2d 979, 982, 988 (D.C. 2002) (“the fact that the officer remained

unsatisfied and continued to question the defendant adds to the circumstances that would convey

to a reasonable innocent person that he was not going to be permitted to leave until the officer

was satisfied with the defendant’s answers and found what he was looking for.”); Gordon, 120

A.3d at 81 (concluding the officer seized the defendant by repeatedly questioning him before the

police learned of his outstanding warrant.).

       By the time Officer Joseph asked to see their waistbands, Am. Compl. ¶ 215, a seizure

was effected. Even had no seizure had then yet been effected, the next officer’s conduct surely

created a seizure. “Before they could answer, Officer Wright, then approached the vehicle and

ordered Mr. Burns to step out of the car.” Am. Comp. ¶ 216.

       In response to the intervention of a police officer physically opening a car door, Mr.

Burns reacted with puzzlement, asking why the officer was doing that. Am. Compl. ¶ 217. He

also conveyed a natural nervousness to being so-accosted, id. ¶ 218. There is nothing at this point

in time giving rise to a reasonable articulable suspicion or belief that Mr. Burns was then armed

and dangerous.

       The District points to Mr, Burns’ nervousness at being accosted as justifying what comes

next: Officers Joseph and Wright physically pull Mr. Burns out of the car. Am. Compl. ¶ 219.

       The District argues a somewhat different recitation of events. The government argues

that Mr. Burns’ “nervousness” and “a puzzling-look on his face” while repeatedly telling them


                                                20
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 21 of 41




he did not have a weapon on his person gave them the reasonable suspicion necessary to pull him

out of his vehicle, handcuff him, and search his person for weapons.

       Though Wardlow indicates nervousness is a factor in determining reasonable suspicion,

that factor alone does not justify suspicion. In Wardlow, the nervous, evasive behavior was

headlong flight in a high-crime area. That type of nervousness was not present here. Mr. Burns

was cooperative with the officers and, according to the District, repeatedly answered “no” when

questioned if he had a weapon on his person. This “nervousness” or the “hesitation” that the

officer allegedly observed was more likely Mr. Burns annoyance with being asked the same

question repeatedly when he had done nothing wrong.

       The government further justifies the officers’ alleged suspicion by the fact that Mr. Burns

was sitting in his vehicle when the officers approached. Unlike in United States v. Bullock, the

officers did not stop Mr. Burns during the course of a traffic violation. The officers voluntarily

approached his vehicle without observing any criminal activity. Therefore that “inordinate risk”

an officer may have while approaching a vehicle was not present here. Officers cannot order

people out of their vehicles and search them without any justification. Merely being present in a

vehicle without being lawfully stopped for a crime, such as a traffic violation, does not give

officers the reasonable suspicion necessary to order them out of a vehicle and search them . See

United States v. Bullock, 510 F.3d 342, 345 (D.C. Cir. 2007) (The bright-line rule of Mimms

means that “a police officer may as a matter of course order the driver of a lawfully stopped car

to exit his vehicle.”). The government’s use of Bullock is misplaced.

       By looking at the totality of the circumstances of Mr. Burns’ one minute and thirty

seconds encounter with the officers, it is clear an unlawful seizure occurred before the discovery

of the gun. At no point during the seizure, did Mr. Burns admit to having a gun, consent to


                                                 21
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 22 of 41




getting out of the car, or consent to being searched. There was no evidence that criminal activity

was afoot or that criminal activity had occurred before the officers approached the vehicle Mr.

Burns was in and unlawfully detained him. Thus, without reasonable articulable suspicion of a

crime, the stop, search, and seizure were unconstitutional.

                 4. Plaintiff Ramsey

       Mr. Ramsey’s Fourth Amendment rights were violated when the GRU officers

unlawfully stopped and searched him in his home without a warrant and conducted a search for

weapons inside his bathroom. According to the Gerstein, the officers were allegedly in the area

due to knowledge that individuals were inside a vehicle with firearms. Am. Comp. ¶ 256.

Officers falsely claimed that Mr. Ramsey was one of the vehicle’s occupants. Am Comp. ¶ 259

(“Officer Tariq swore that Mr. Ramsey was ‘one of the individuals Officers were looking for.’”),

Id. ¶ 260 (“This statement was a fabrication.”), ¶ 249 (“Many facts in the Gerstein were

fabricated.”).

       Even referencing the Gerstein, without adopting its averments as true, it is noteworthy

that the Gerstein does not give any description of this vehicle besides this vague assertion. Even

though the officers did not have knowledge of any claimed make, model, color, etc. of the

vehicle or a description of the individuals inside the vehicle, they allegedly chose to follow a

SUV when Mr. Ramsey was supposedly a passenger. If there is a sufficient match, a lookout

may justify a stop or even an arrest. See, e.g., Thompson v. United States, 571 A.2d 192, 193 n.1

(D.C. 1990); Smith v. United States, 561 A.2d 468, 471 (D.C. 1989). In this case, the vague

claimed information obtained by the officers was not sufficient to justify a stop of Mr. Ramsey,

even were it accepted as true. See In re A.S., 614 A.2d 534, 538-39 (D.C. 1992) (holding a




                                                 22
          Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 23 of 41




general description that matched at least five individuals in the area could not justify a Terry

stop.).

          What happened is that Mr. Ramsey was outside his house. Officers pulled up and asked

“What’s going on?” Mr. Ramsey declined the encounter and said “Nothing, I am going in the

house.” Am. Comp. ¶¶ 232 – 237. He walked into his house and shut the door. Id. ¶ 241. Officers

had no reasonable articulable suspicion to seize Mr. Ramsey, much less to break into his house

without a warrant in order to do so.

          The government justifies this unlawful pursuit of Mr. Ramsey into his home by citing

United States v. Johnson and the need to preserve evidence that may be lost or delayed as an

exigent circumstance. However, the government’s characterization of Johnson compared to the

facts of Mr. Ramsey’s case is misguided. In Johnson, the search took place after the officers

obtained a search warrant of the building, told the defendant to “halt” and then observed the

defendant throw a bag outside of the window. See United States v. Johnson, 802 F.2d 1459, 1461

(D.C. Cir. 1986). The police did not observe any similar suspicious activity before pursuing Mr.

Ramsey, entering his home without a warrant, and conducting a search.

          To the contrary, the pursuit the officers engaged in to illegally stop and search Mr.

Ramsey is exactly the type of activity that is not permissible under the Hot Pursuit exception for

a warrantless entry of a person’s home. The Hot Pursuit exception is permissible only when (1)

the police have probable cause to arrest a fleeing felon; (2) speedy apprehension is imperative to

prevent completion of the crime, destruction of evidence, or the suspect’s escape; and (3) the

police have continuous knowledge of the accused’s whereabouts. See Warden v. Hayden, 387

U.S. 294, 298 (1967) (holding a warrantless entry and search by officer who had probable cause

to believe that an armed robber had entered a house less than five minutes earlier.). In this case,


                                                   23
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 24 of 41




the police had no knowledge or probable cause that Mr. Ramsey was a felon fleeing.

Furthermore, there was nothing preventing the officers from obtaining a warrant to recover the

evidence prior to the alleged hot pursuit. See United States v. Carter, 522 F.2d 666, 676 (D.C.

Cir. 1975) (holding that hot pursuit did not justify entry of arrestee’s home where the

government did not establish why it failed to obtain an arrest warrant when it had the opportunity

to do so.). It is clear the officers knew they could obtain a warrant to search Mr. Ramsey’s home

by the mere fact they obtained one after they unlawfully pursued and breached his home to

unlawfully search him without reasonable articulable suspicion. Therefore, the officers willfully

and knowingly violated Mr. Ramsey’s Fourth Amendment rights.

 III.    PLAINTIFFS HAVE ALLEGED SUFFICIENT FACTS TO SUPPORT A
         MONELL CLAIM THAT THE VIOLATIONS OF THEIR FOURTH
         AMENDMENT RIGHTS WERE CAUSED BY CUSTOM OR PRACTICE.

         To maintain a section 1983 action against the District of Columbia, the Court must

first “determine whether the complaint states a claim for a predicate constitutional violation,”

and “then the court must determine whether the complaint states a claim that a custom or policy

of the municipality caused the violation.” Baker v. District of Columbia, 326 F.3d 1302, 1306

(D.C. Cir. 2003), citing City of Canton v. Harris, 489 U.S. 378, 389 (1989). In assessing the

first prong, the Court addresses whether plaintiff has stated a claim for a constitutional

violation. “In order to establish this predicate violation, neither District of Columbia policy

makers nor employees need be implicated. All that is being established at this stage is that

there is some constitutional harm suffered by the plaintiff, not whether the municipality is

liable for that harm.” Baker, 326 F.3d at 1306–07. As discussed supra in Argument Section II,

Plaintiffs have sufficiently alleged factual allegations that, if true, establishes constitutional

violations against each plaintiff and a plausible claim for relief.


                                                   24
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 25 of 41




       Under the second prong, the Court must go on to determine whether the “complaint

states a claim that a policy or custom of the District of Columbia caused the constitutional

violation alleged under the first prong.” Id., citing Monell, 436 U.S. at 694. “The court

must determine whether the plaintiff has alleged an ‘affirmative link,’ such that a municipal

policy was the ‘moving force’ behind the constitutional violation.” Id. (internal citations

omitted).

       There are several ways in which a plaintiff may successfully allege the existence of the

 necessary municipal policy or custom:

                 Specifically, he may point to (1) “the explicit setting of a policy by the
                 government that violates the Constitution,” (2) “the action of a policy
                 maker within the government,” (3) “the adoption through a knowing
                 failure to act by a policy maker of actions by his subordinates that are
                 so consistent that they have become ‘custom,’” or (4) “the failure of
                 the government to respond to a need (for example, training of
                 employees) in such a manner as to show ‘deliberate indifference’ to the
                 risk that not addressing the need will result in constitutional violations.”

 Blue v. District of Columbia, 811 F.3d 14, 18–19 (D.C. Cir. 2015), quoting Baker, 326 F.3d

 at 1306.

       A plaintiff sufficiently pleads a section 1983 custom or policy claim when the

 complaint refers to specific incidents that plausibly show a custom or pattern of behavior. See

 Warren v. District of Columbia, 353 F.3d 36, 40 (D.C. Cir. 2004) (finding that the allegation

 that a prison official “stuck the same needles in everybody’s arms to draw blood” was

 sufficient to allege a custom or policy of prisoner mistreatment); see also Singh v. District of

 Columbia, 881 F. Supp. 2d 76, 87 (D.D.C. 2012) (where the plaintiff was issued three traffic

 tickets over the span of eighteen days, and he reported the harassment on five separate

 occasions, he stated a claim for a section 1983 custom or policy claim); Trimble v. District of

 Columbia, 779 F. Supp. 2d 54, 59 (D.D.C. 2011) (“[M]erely speculating that an unidentified

                                                 25
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 26 of 41




 policy and uncorroborated practice or custom exists without providing any factual heft to

 support the allegation is insufficient to state a claim under section 1983.”).

       In their First Amended Complaint (hereinafter “AC”), Plaintiffs have pleaded sufficient

 facts to sustain a Monell claim under 3 of the 4 Baker prongs. As a result, the motion to

 dismiss must be denied.

       A) CHIEF NEWSHAM IS A POLICY MAKER WHOSE ACTIONS
          PROMULGATED THE UNCONSTITUTIONAL TACTICS OF THE GRU.

       The District argues that its Chief of Police does not qualify as a policy maker for

purposes of Section 1983, citing no prior court case so holding. The District argues that the

D.C. Code does not grant the MPD Police Chief the “authority to promulgate rules for the

administration of his respective department with regard to the conduct at issue” and therefore

he cannot be found to be a policy maker.

       The D.C. Code grants the Police Chief, without any express restriction, all authorities

vested under existing law. See D.C. Code § 5-105.05 (“The said Metropolitan Police force shall

consist of 1 Chief of Police, who shall continue to be invested with such powers and charged

with such duties as is provided by existing law.”).

       The Police Chief exercises such authorities, including promulgating rules for the

department through the Directives System, which includes general orders, special orders,

standard operating procedures, among other forms of directive to the Department. As reflected

in the Police Chief’s General Order regarding the Directives System,

       The Chief of Police is authorized to issue orders, rules, and regulations governing
       conduct and controlling police activity. Written directives are the means to document
       and communicate these policies, rules, regulations, and procedures, and are necessary to
       establish clear limits to the broad discretionary authority of a police officer.

General Order GO-OMA-101-00 (“Directives System”).


                                                26
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 27 of 41




       In the instant case, the MPD’s GRU is alleged to act pursuant to widely established

custom in disregarding the need for reasonable articulable suspicion to stop and frisk persons,

including targeting persons on the basis of race. This widespread custom is in contravention of

the U.S. Constitution and even MPD formal policies and rules. Nevertheless, it persists and

causes injury. Although MPD rules prohibit this custom and practice formally, it cannot be

denied that the Chief of Police possesses and exercises the authority to promulgate rules for the

administration of his respective department with regard to stops, seizures, searches and

protective pat downs or frisks. See, General Order GO-OPS-304.10 (rules regarding “Field

Contacts, Stops, and Protective Patdowns” as promulgated by the Police Chief via the

Directives System).

       Former Chief Newsham was aware of these widespread customs and practices – so

established as to effectively constitute policy -- including not only from his vantage of Police

Chief, but because prior to that he headed up the Narcotics and Special Investigations Division

(NSID), where he had close responsibility for and knowledge of the challenged practices. Am.

Comp. ¶ 26 (head of NSID before Police Chief); See also id. ¶ 109 (as Police Chief, Newsham

was responsible and testified regarding the Department’s stop and frisk tactics and underlying

data), ¶ 111-112 (Chief Newsham misrepresented the number of stop and frisks as 1,000 per

annum when in reality the Department documented 19,000 per year), ¶ 275 (“Chief Newsham

ha[s] falsely reported or underreported the annual quantity of stops and frisks by a factor of

1,800 percent.”).

       B) PLAINTIFFS HAVE PLEADED SUFFICIENT FACTS TO ESTABLISH
          MUNICIPAL LIABILITY UNDER THE 3RD AND 4TH PRONGS OF
          BAKER.




                                                27
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 28 of 41




       The facts pleaded in the AC establish a Monell claim based on a custom of the District on

either of two independent theories: Baker’s third prong [(3)] the fact that a policymaker

knowingly ignored a practice that was consistent enough to create a custom; or Baker’s fourth

prong [(4)] the fact that the government failed to "respond to a need . . . in such a manner as to

show 'deliberate indifference' to the risk that not addressing the need will result in constitutional

violations." Harris v. Gov't of the District of Columbia, 2019 U.S. Dist. LEXIS 131297, *8 (D.D.C.

2019). Plaintiffs, for purposes of this motion, “meld” these two theories and relies on proof of

the same custom. Hurd, 2019 U.S. Dist. LEXIS 213060, *19.

       The Baker Court’s formulation of the third prong of Monell liability is: (1) a policymaker

(2) knowingly ignored (3) a practice that was consistent enough to create a custom. Baker v.

District of Columbia, 326 F.3d 1302, 1306 (D.C.Cir. 2003). The Baker Court’s formulation is a

summary of existing Supreme Court and Circuit law. Jett v. Dall. Indep. Sch. Dist., 491 U.S.

701, 737 (1989) (policymakers’ “acquiescence in a longstanding practice or custom which

constitutes the ‘standard operating procedure’ of the local governmental entity” can be the basis

for section 1983 liability); Triplett v. District of Columbia, 108 F.3d 1450, 1453 (1997)(noting

inaction giving rise to or endorsing a custom by a person or persons who have final

policymaking authority under state law can be the basis for section 1983 liability). Both the

Supreme Court, the D.C. Circuit, and this Court have traditionally used the term “acquiescence”

instead of “knowingly ignored.” Jett, 491 U.S. at 737; Triplett, 108 F.3d at 1454 (liability where

final policymakers "acquiesced in a longstanding practice or custom which constitutes the

"standard operating procedure' of the local governmental entity"); Barnes v. District of

Columbia, 242 F.R.D. 113, 118 (D.D.C. 2007) (plaintiffs allege, in essence, citing Jett and

Triplett, that the inefficient implementation of the District's release procedures is the result of


                                                  28
           Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 29 of 41




official "acquiescence in a longstanding practice or custom which constitutes the standard

operation procedure of the local government entity). It does not appear that the Baker Court

intended a change in the law by the change in formulation from “acquiesce” to “knowingly

ignore.”

       Plaintiffs have alleged numerous instances…each of which will be discussed below…that

collectively establish the existence of an unconstitutional custom of the GRU stopping and

frisking black men in the absence of a reasonable articulable suspicion or wrongdoing and

without consent. There is no numerical standard which controls the determination whether

incidents of wrongful behavior cumulatively show a pattern amounting to a custom or policy.

Carter v. District of Columbia, 795 F.2d 116, 124 (1986). Egregious instances of misconduct,

relatively few in number but following a common design, may support an inference that the

instances would not occur but for municipal tolerance of the practice in question. Id. So an

informal custom or usage can be proven not only by a large number of instances, but also by

other evidence that it is routine practice. See Davis v. Carter, 452 F.3d 686, 692-94 (7th Cir.

2006) (plaintiff proved a municipal policy of excessive delay in providing methadone treatment,

submitting evidence that administrative practices made delays inevitable and staff testimony that

they were widespread; he was not required to cite other individuals who suffered from the

delays); Baron v. Suffolk County Sheriff’s Dep’t, 402 F.3d 225, 237-38 (1st Cir. 2005) (plaintiff

correction officer proved a municipal custom of condoning harassment to enforce the “code of

silence” about staff misconduct with his testimony about several incidents and a deputy

superintendent’s testimony that officers were reluctant to report certain things, that a code of

silence existed, and that the plaintiff had violated it and consequences were likely); Wood v.

Hancock County Sheriff's Dep't, 354 F.3d 57, 66 (1st Cir. 2003) (jury finding that strip search


                                                 29
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 30 of 41




was pursuant to policy was supported by plaintiff’s testimony that he was told it was “routine

procedure,” staff member testified that it was a “routine search,” and it happened to the plaintiff

twice at the hands of different officers); Nicholson v. Scoppetta, 344 F.3d 154, 165-66 (2d Cir.

2003) (citing testimony as well as an audit in support of finding that a municipal policy of

deliberate indifference existed); Barnes v. District of Columbia, 242 F.R.D. 113, 119 (D.D.C.

2007)(denying motion to dismiss on claim where indiscriminate strip search policy routinely

applied to detainees).

       The well-pled allegations of the AC allege that in contravention of the law and formal

MPD policy, “[t]he GRU has a pattern or custom of stopping, frisking and searching people,

especially young, African-American men, without reasonable suspicion or probable cause.” Am.

Comp. ¶ 60; Id. ¶¶ 77, 271, 272.

       The AC describes how the GRU’s coercive and aggressive tactics denies individuals

meaningful opportunity to decline such stops and frisks, as this unit’s request for consent is

inherently compulsive. Id. ¶273, ¶¶ 20, 35 (use of overwhelming numeric force), ¶ 21

(intimidation to compel individuals to “consent” to stop and frisk), ¶ 33 (highly aggressive and

forceful deployment), ¶¶ 34, 36 (show of authority and force exceeds that of ordinary uniformed

officers, including “tactical” gear and display of weapons), ¶ 38 (use of “jump outs” to convey

force), ¶¶ 41 – 49 (cultivation of a perverse and arguably terroristic threat of force and authority

to the Black community which is evidenced by the NSID’s banner flag with the Death Head,

threats of weapons loaded and at the ready, and the image of a skull with a bullet hole dead-

center), ¶ 62 (even use of nominally permissive words to “request” consent is inherently

compulsory, given the GRU’s well known and intentionally cultivated images and reality of

force and compulsion), ¶¶ 64 – 66 (t-shirt prominently worn by MPD officer evidences that the


                                                 30
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 31 of 41




co-called request “Let me see that waistband” is a request in which there is no choice in the

matter, associating that request with use of force through images of an assault rifle and

discriminatory targeting through the image of the Sun Cross, a racist hate symbol), ¶ 70 (despite

any use of nominally permissive words, individuals have no real choice in the matter), ¶ 71

(Judge Brown observing that the GRU’s approach lacks credibility as a “consensual” inquiry and

approach).

       The AC alleged how, should an individual decline to “consent,” GRU officers

manufacture or fabricate circumstances to justify their conduct. Id. ¶ 22. ¶ 51 (GRU’s cultivated

image of terrorizing force as reflected in their banner flag and practices is a persistent

background condition of duress that undermines the suggestion of meaningful “consent”), ¶¶ 74 -

76(documentation or exaggeration / fabrication of natural or “nervous” reactions to aggressive

officer approach to justify compelled seizure and frisk), ¶ 78 (D.C. appeals court observing how

such responses can be wrongly identified as indicating criminality).

       The AC describes that the practice is so well established that there is awareness or

knowledge of such practices, or elements of such practices, in… Id. ¶ 38 (use of jump outs is

well known in the community), ¶ 50 (Black community groups decrying the NSID’s banner flag

and the GRU’s associated tactics is “designed to inflict terror on low-income communities of

color”), ¶¶55 – 56 (Judge Janice Brown acknowledges the widespread practice of demanding

“consent” in the absence of reasonable articulable suspicion and indicates this practice as

inherently compulsive as well as racially discriminatory), ¶ 57 (D.C. Appellate Judge

acknowledging GRU’s practice of requesting “consent” in the absence of suspicion), ¶ 61

(community awareness that they have no meaningful choice upon approach of the GRU is so

pervasive that young Black men grow up knowing they must raise their shirts upon approach so


                                                 31
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 32 of 41




GRU officers can visually search their bodies), ¶¶ 63 – 69 (racist and threatening “let me see that

waistband” t-shirt openly and notoriously worn by an officer in the courthouse), ¶ 73

(widespread awareness that failure to comply with “request” from GRU may be compelled with

dangerous or forceful consequences), ¶ 82 – 86 (MPD Sergeant Charlotte Djossou recounts how

officers were comfortable speaking of illegal practices during roll call)

       The AC describes how the custom is applied, in particular, to target Black men. Id. ¶ 17

(targeted deployment of GRU in predominantly Black neighborhoods), ¶ 28, ¶¶ 29, 31 (targeted

deployment evidences race-based discrimination), ¶ 56 (Judge Janice Brown describes the racial

discrimination), ¶ 127 (alleging that statistics will show that the GRU’s stop and frisks are even

more racially targeted than ordinary MPD practices, which evidence significant racial disparities

in law enforcement)

       The AC alleges that the MPD, including specifically under Police Chief Newsham

intentionally misled the D.C. Council and frustrated disclosure of its stop and frisk practices in

order to evade accountability and perpetuate unlawful and discriminatory customs that were

occurring in contravention of formal policy. Id. ¶¶ 95 – 125.

       The District’s arguments in its motion to dismiss do not succeed in negating the well-pled

allegations of the AC.

       1) The U.S. Attorney’s Felon in Possession (FIP) Gun Prosecutions.

       The reference in the AC to federal gun prosecutions in paragraphs 29-30 was to the

concession by the District of Columbia Attorney General Karl Racine that targeted enforcement

of predominantly black neighborhoods manifests race-based discrimination. The admission is

particularly telling, given that Mr. Racine’s office is defending this lawsuit. And it stands as an

admission that the District’s policing of gun-related crimes is applied in a discriminatory manner,


                                                 32
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 33 of 41




from the targeted enforcement of black neighborhoods by the GRU to the prosecution of these

offences in the City. When taken collectively with the multiple allegations of an unconstitutional

custom, and when interpreted in a light most favorable to Plaintiffs, it serves to strengthen those

allegations and serves to sustain Plaintiffs’ claims.

       2) The Gross ruling.

        Despite Defendants’ arguments to the contrary, it is Defendants who misinterpret the

meaning of Gross, Robinson, and the court opinions’ relevance in establishing custom and

practice. See, AC, ¶¶ 54-58, 71-78. Both Court rulings placed the District on notice that MPD

and particularly the GRU were engaging in practices of suspicion-less searches. There can be no

stronger rebuke of a police department’s practices than the suppression of evidence due to an

unconstitutional search. When those practices occur repeatedly, as they did here, and involve the

suppression of evidence based upon a stop motivated by race and not by suspicion of criminal

activity, MPD was on notice. These court rulings evidence the widespread scope and widespread

awareness of the tactics complained of herein, which among other things evidences that the

municipality and its Police Chief knew of this widespread customs so pervasive as to constitute

effective policy.

       The District’s argument that these cases predate the beginning of Chief Newsham’s

tenure in 2018 is non-sensical. The fact that these rulings predate the events at issue in the AC is

necessary for the notice to have arisen in advance of the events. MPD was placed on notice by

these Court rulings, and failed to act.

       3) GRU Pictures are Probative of Custom and Policy

       Plaintiffs have alleged sufficient facts that the GRU’s manner of dress and public

proclamations have put the District on notice of the unconstitutional custom and policy of the


                                                 33
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 34 of 41




GRU stops. See, AC, ¶¶ 34-53, 60-75. The AC has alleged several instances of GRU members

wearing clothing that displays racist symbols such as the Sun Cross, and wearing clothing that

promulgates over-aggressive policing. GRU members have worn such clothing to Court, and

this manner of dress has been documented in media coverage and court filings. Defendants

cannot argue that the top policymakers were not on notice. The open and notorious cultivation of

a show of force so threatening, terroristic and racist (and widely known) forms the inevitable

backdrop of every GRU police-citizen encounter and makes every nominal “request” to show be

subject to “consensual” search fraught with compulsion and coercion.

       Moreover, the allegations in the AC evidences that the GRU show of authority goes far

beyond the traditional, such as a uniform and display of weapons in ordinary course. Instead, the

GRU manner of dress conveys an outward stance of aggressiveness, and stands for the unit’s

tacit approval and acceptance of conveying the threat of excessive force to the public.

       Defendants’ argument that there is no link between the GRU manner of dress and a

custom or policy misses the mark entirely. The fact that GRU members have been documented

as repeatedly wearing clothing adorned with racist symbols and/or ideologies of aggressive

policing with the outward threat of excessive force goes to the acknowledgement of MPD of

these policies…and MPD policy makers’ indifference to the aggressive, race-based policing by

the GRU that results in unconstitutional stops of black citizens. There are sufficient allegations

in the AC from which to reasonably infer actual or constructive notice by policy makers and

Chief Newsham specifically, given the prominence of circulation of these pictures.

       4) Sgt. Djossou’s testimony, Deanwood, and arrest statistics

       Sgt. Djossou’s testimony before the D.C. Council put the District on notice of the custom

and policy of unconstitutional stops by the GRU. AC ¶¶ 83-87. Sgt. Djossou testified that she


                                                34
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 35 of 41




suffered retaliation for complaining about these issues. These averments go to direct knowledge

of policy makers regarding the unconstitutional stops and their promulgation of it. Likewise, the

widely reported Deanwood arrest, as averred in ¶¶ 88-94 and statistical data from MPD arrests in

¶¶ 95-128 all collectively establish actual and/or constructive knowledge by the policy makers of

the unconstitutional GRU practices.

       The Baker panel did not expressly state whether the “knowing” in “knowingly ignores”

refers to actual or constructive knowledge. The Triplett Court stated that “Jett left open the

possibility of liability where final policymakers "acquiesced in a longstanding practice or custom

which constitutes the "standard operating procedure' of the local governmental entity," again

without stating whether “acquiesce” required actual or constructive knowledge. Triplett v.

District of Columbia, 108 F.3d 1450, 1454 (1997). The purpose of the “knowingly ignores”

element is to establish an affirmative link between a custom and the municipality. Id. (“The only

acts that count (though they may include inaction giving rise to or endorsing a custom) are ones

by a person or persons who have "final policymaking authority [under] state law.").

       A consensus of the Circuits establishes that constructive knowledge as well as actual

knowledge is sufficient to attribute a custom to a municipal policy-maker. See Baron v. Suffolk

County Sheriff’s Dept., 402 F.3d 225, 236‑237 (1st Cir. 2005) (municipality is liable if custom is

“so well settled and widespread that the policymaking officials of the municipality can be said to

have either actual or constructive knowledge of it yet did nothing to end the practice.” (citation

omitted)); Fletcher v. O'Donnell, 867 F.2d 791, 793-94 (3d Cir. 1989)(noting that "custom may

be established by proof of knowledge and acquiescence."); Spell v. McDaniel, 824 F.2d 1380,

1387 (4th Cir. 1987) (noting that "actual knowledge may be evidenced by recorded reports to or

discussions by a municipal governing body… [and c]onstructive knowledge may be evidenced


                                                 35
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 36 of 41




by the fact that the practices have been so widespread or flagrant that in the proper exercise of its

responsibilities the governing body should have known of them") (citing Bennet v. Slidell, 728

F.2d 762, 768 (5th Cir. 1984) (en banc)); Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th

Cir. 2001) (“Actual or constructive knowledge of [a] custom must be attributable to the

governing body of the municipality or to an official to whom that body has delegated

policy‑making authority.” (citation omitted)); Thompson v. City of Los Angeles, 885 F.2d 1439,

1444.

        At any rate, Plaintiffs alleged direct evidence that the District policymakers (the

municipality, and the Chief of Police) had actual knowledge about the unconstitutional stops of

the GRU, and the GRU policy of making these stops on black citizens without reasonable

articulable suspicion. See AC. ¶ 276 (“the municipality and its Police Chief have known of

should have known” of unlawful practices), ¶ 292 (the District and its Police Chief “knowingly

ignored this practice, which is consistent enough as to constitute custom.”), ¶ 299 (same).

        5) Deliberate indifference

        Plaintiffs have alleged sufficient facts to also move forward on a claim of deliberate

indifference, which is the 4th Baker prong. Deliberate indifference is an objective inquiry:

courts ask whether the municipality "'knew or should have known of the risk of constitutional

violations,' but did not act." Harris, 2019 U.S. Dist. LEXIS 131297, *9. Deliberate indifference

means that, faced with actual or constructive knowledge that its agents will probably violate

constitutional rights, the [municipality] may not adopt a policy of inaction." Id. In other words,

“Plaintiffs do not have to show that the District subjectively knew about the [enforcement]

problem: the question is whether the [District] knew or should have known of the risk of




                                                 36
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 37 of 41




constitutional violations, an objective standard.’" Barnes v. District of Columbia, 793 F. Supp.

2d 260, 283 (D.D.C. 2011) (summary judgment) citing Baker, 326 F.3d at 1307.

A plaintiff can establish deliberate indifference by several means including by demonstrating: (1)

the municipality's failure to train its employees, Page v. Mancuso, 999 F. Supp. 2d 269, 282-83

(D.D.C. 2013); (2) a municipality's failure to respond to repeated complaints about misconduct,

See Singh v. District of Columbia, 881 F. Supp. 2d 76, 87 (D.D.C. 2012) (finding deliberate

indifference where plaintiff reported harassment by a police officer on five separate occasions);

Muhammad v. District of Columbia, 584 F. Supp. 2d 134, 139 (D.D.C. 2008) (finding plaintiff

stated claim for deliberate indifference where the District failed to take action against a police

officer who had been the subject of at least fourteen previous complaints); a municipality’s

inaction in the face of a longstanding problem such as failing to release inmates from a jail whey

they are entitled to release. Harris v. Gov't of the D.C., 2019 U.S. Dist. LEXIS 131297, *9-10.

       Common methods of establishing that the government was aware of its longstanding

problem include: (1) litigation about the claim at issue gives rise to knowledge, (2) D.C. Council

hearings, (3) annual oversight reports, (4) CCRB/ OPC reports, and (5) outside consultant

reports. Harris v. Gov't of the D.C., 2019 U.S. Dist. LEXIS 131297, *13. Plaintiffs pleaded facts

about several of these methods in the FAC. The large number of instances detailed above

establish the plausible claim that how the GRU was unconstitutionally stopping black citizens

without probable cause was sufficiently longstanding and pervasive enough to itself put the

District on notice of the problem. See Barnes v. District of Columbia, 793 F. Supp. 2d 260, 283

(D.D.C. 2011) (large numbers of over-detentions shows District deliberately indifferent to over-

detentions); Barnes v. District of Columbia, 242 F.R.D. 113, 118 (D.D.C. 2007).




                                                 37
        Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 38 of 41




IV.    PLAINTIFFS HAVE PLEADED SUFFICIENT FACTS TO ESTABLISH
       MUNICIPAL LIABILITY FOR THE VIOLATIONS OF PLAINTIFFS’ EQUAL
       PROTECTION RIGHTS.

       A) THE EQUAL PROTECTION VIOLATIONS

       The Equal Protection Clause, which applies to the District of Columbia via the Fifth

Amendment, see Bolling v. Sharpe, 347 U.S. 497, 499 (1954) (applying Fourteenth Amendment’s

Equal Protection Clause to D.C. through Fifth Amendment’s Due Process Clause); see also Dixon

v. District of Columbia, 666 F.3d 1337, 1339 (D.C. Cir. 2011), requires state actors to treat

similarly situated persons alike. See City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

439 (1985). The clause protects against intentional and arbitrary discrimination, “whether by

express terms of a statute or by its improper execution through duly constituted agents.” Sunday

Lake Iron Co. v. Twp. of Wakefield, 247 U.S. 350, 352 (1918).

       To succeed on an equal protection claim, a plaintiff must show that “[he] has been

 intentionally treated differently from others similarly situated and that there is no rational basis

 for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

 (citations omitted). The Supreme Court has “made clear that proof of [ ] discriminatory intent

 or purpose is required to show a violation of the Equal Protection Clause.” City of Cuyahoga

 Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 194 (2003) (internal quotation marks and

 citation omitted); Snowden v. Hughes, 321 U.S. 1, 8 (1944) (“The unlawful administration by

 [government] officers of a [law] fair on its face, resulting in its unequal application to those who

 are entitled to be treated alike, is . . . a denial of equal protection [only if] there is shown to be

 present in it an element of intentional or purposeful discrimination.”).

         Plaintiff has pleaded sufficient facts alleging racial disparities in MPD and the GRU’s

 enforcement of the District’s laws. AC ¶¶ 95-128. These factual allegations, taken together,


                                                  38
       Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 39 of 41




state a claim for a violation of the Equal Protection Clause that is plausible on its face. See

Iqbal, 556 U.S. at 678; see Grissom v. District of Columbia, 853 F. Supp. 2d 118, 126 (D.D.C.

2012); Cf. Atherton v. District of Columbia Office of Mayor, 567 F.3d 672, 688 (D.C. Cir. 2009)

(dismissing equal protection claim based on race discrimination in jury service when a juror

was excused because he had alleged only that he was half Mexican and that he had openly

thanked a witness in Spanish).

      B) THE DISTRICT’S CUSTOMS AND POLICIES LED TO THE VIOLATIONS.

      The Court must now consider whether plaintiff has sufficiently alleged that the District of

Columbia was the “moving force” behind the constitutional violation. See Baker, 326 F.3d at

1306. The focus in claims of racially selective law enforcement is on the difference in treatment

between African Americans and other races, not other types of “similarly situated” factors. See

e.g., United States v. Armstrong, 517 U.S. 456, 463-66 (1996); Marshall v. Columbia Lea Reg'l

Hosp., 345 F.3d 1157, 1166 (10th Cir. 2003). The plaintiff must demonstrate that the

defendant's actions had a discriminatory effect and were motivated by a discriminatory purpose.

Marshall v. Columbia Lea Reg'l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003) citing Armstrong,

517 U.S. at 465 and cases involving traffic stops challenged on equal protection grounds

Chavez v. Ill. State Police, 251 F.3d 612, 635-36 (7th Cir. 2001); Farm Labor Org. Comm. v.

Ohio State Highway Patrol, 308 F.3d 523, 533-36 (6th Cir. 2002).

      Because direct evidence of police motivation is usually unavailable Plaintiffs usually rely

on circumstantial evidence such as statistical comparisons between the number of black or other

minority Americans stopped or arrested and their percentage in some measure of the relevant

population. Marshall v. Columbia Lea Reg'l Hosp., 345 F.3d 1157, 1168. This requires a

reliable measure of the demographics of the relevant population, a means of telling whether the


                                              39
       Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 40 of 41




data represent similarly situated individuals, and a point of comparison to the actual incidence

of crime among different racial or ethnic segments of the population. Marshall v. Columbia Lea

Reg'l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003) citing Armstrong, 517 U.S. at 469-70.

       Plaintiff has pleaded sufficient facts alleging racial disparities in MPD and the GRU’s

 enforcement of the District’s laws. AC ¶¶ 95-128. These allegations are sufficient to support a

 claim for municipal liability.   See, e.g., Byrd v. Dist. of Columbia, 297 F. Supp. 2d 136, 139

 (D.D.C. 2003) (stating deliberate indifference is “determined objectively, by analyzing whether

 the municipality knew or should have known of the risk of . . . violations, and yet failed to

 respond as necessary”) (citations omitted)

        Plaintiffs have alleged multiple instances where black male citizens were arrested

 without probable cause, and Plaintiffs allege that they are disproportionately arrested under this

 policy of stopping black males without probable cause, even though there are Caucasian and Asian

 individuals who engage in similar conduct. These allegations, taken together, are sufficient to

 show a pattern of behavior that is consistent enough to become a custom. See M.J. v. District of

 Columbia, 401 F. Supp. 3d 1, 15 (D.D.C. 2019) (finding that plaintiffs have stated a section

 1983 municipal liability claim where the complaint identified numerous occasions of

 constitutional violations). Accordingly, Defendants’ motion to dismiss should be denied.

       WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court

deny Defendants’ motion to dismiss.

                                              Respectfully submitted,

                                      By:     /s/ Michael Bruckheim /s/_
                                              MICHAEL BRUCKHEIM [455192]
                                              Bruckheim & Patel
                                              401 East Jefferson Street, STE 201
                                              Rockville, Maryland 20850
                                              (ph): 240-753-8222

                                                40
Case 1:20-cv-01135-TSC Document 24 Filed 01/30/21 Page 41 of 41




                             (fax): 240-556-0300
                            (E-mail): michael@brucklaw.com


                      By:   /s/ Sweta Patel /s/_
                            Sweta Patel [1013010]
                            Bruckheim & Patel
                            1100 H Street NW, STE 830
                            Washington, DC 20005
                            (ph): 202- 930- 3464
                             (fax): 240-556-0300
                            (E-mail): Patel@brucklaw.com


                      By:   /s/ Carl Messenio /s/_
                            Carl Messineo [450033]
                            717 D Street NW, Suite 310
                            Washington, DC 20004
                            (ph): 202-277- 4625
                            (E-mail): CM@messineolegal.com




                              41
